Title: To George Washington from Samuel Huntington, 12 January 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir
            Philadelphia January 12th 1780
          
          Your Excellency will receive herewith our Act of Congress of the 8th instant, making further provision for the paying for horses killed in Battle and for reforming the Georgia Battallions &c.
          Your Excellency’s favour by Col. Magaw have this moment recievd & Shall call the Attention of Congress to the Subject to which it relates at thier Meeting in the morning, that a de⟨c⟩ision may be obtaind as Soon as possible. I have the Honour to be with the highest Respect Your Exys humbe Servt
          
            Sam. Huntington President
          
        